Case 6:19-cv-00825-PGB-DCI Document 37 Filed 05/26/20 Page 1 of 2 PageID 127




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


UNITED STATES OF AMERICA
and STATE OF FLORIDA,
ex rel. AYMAN DAOUK, M.D.,

                                Plaintiff,

v.                                                             Case No. 6:19-CV-825-ORL-40DCI

ORLANDO HEALTH;
PHYSICIAN ASSOCITES, LLC;
ORLANDO HEALTH PHYSICIAN
GROUP, INC.; and ORLANDO
HEALTH IMAGING CENTERS,

                                Defendants.


                DEFENDANTS’ NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

______     IS           related to pending or closed civil or criminal case(s) previously filed in this
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:

                        ____________________________________________________________
                        ____________________________________________________________
                        ____________________________________________________________
                        ________________________________________________

     X   / IS NOT       related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.
Case 6:19-cv-00825-PGB-DCI Document 37 Filed 05/26/20 Page 2 of 2 PageID 128




        Date: May 26, 2020


                                          Respectfully submitted,


                                          By: /s/Aaron L. Zandy               /
                                             Aaron L. Zandy, Esquire
                                             Florida Bar No. 0125271
                                             Email: azandy@fordharrison.com
                                             Marilyn G. Moran
                                             Florida Bar No. 0163813
                                             Email: mmoran@fordharrison.com
                                             Bret C. Yaw
                                             Florida Bar No. 0100445
                                             Email: byaw@fordharrison.com
                                             Ford & Harrison LLP
                                             300 S. Orange Avenue, Suite 1300
                                             Orlando, Florida 32801
                                             (407) 418-2300 Telephone
                                             (407) 418-2327 Facsimile

                                              Oliver Benton Curtis, III, Esquire
                                              Florida Bar No. 0118156
                                              Email: bcurtis@mwe.com
                                              McDermott Will & Emery, LLP
                                              333 S.E. 2nd Avenue, Suite 4500
                                              Miami, FL 33131-2184
                                              (305) 329-4442
                                              (305) 402-6285 Facsimile

                                              Attorneys for Defendants


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 26, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record.


                                           By: /s/Aaron L. Zandy                    /
                                                Aaron L. Zandy

WSACTIVELLP:11525498.1




                                             -2-
